Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant argued that the admission in evidence of his statements to police officers subsequent to his indictment, in the absence of counsel and without an effective waiver, violated his rights under the Fifth, Sixth, and Fourteenth Amendments; that the trial court’s failure (1) to afford him effective assistance of counsel, compelling him to waive his right to a trial attorney and to prosecute his case pro se; (2) to grant him adequate time to prepare his defense, *839and (3) to exclude testimony as to his hearsay admissions, as well as the failure of both trial court and District Attorney to disclose to the jury facts relating to the credibility of two prosecution witnesses deprived him of his rights under the Sixth and Fourteenth Amendments. This court considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 31 NY 2d 753.]